UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

LINDA J. SHENKO,

                              Plaintiff,

       -against-                                             6:21-CV-0017 (LEK/TWD)

YORKVILLE VILLAGE, et al.,

                              Defendants.


                                   DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Linda Shenko brings this pro se action against Yorkville Village, the Town of

New Hartford, Oneida County, and several individual law enforcement officers (collectively,

“Defendants”). Plaintiff commenced this action on January 7, 2021. See Dkt. No. 1

(“Complaint”). On the same day, Plaintiff filed an application to proceed in forma pauperis (“IFP

Application”). See Dkt. No. 2. Then, on April 30, 2021, Plaintiff filed a motion for joinder. See

Dkt. No. 28. Finally, on May 19, 2021 and May 21, 2021, Plaintiff filed motions for injunctive

relief and appointment of counsel, respectively. See Dkt. Nos. 39, 43. Furthermore, Plaintiff

amended her complaint three times. See Dkt. Nos. 29, 32, 36.

       On June 14, 2021, the Honorable Thérèse Wiley Dancks, United States Magistrate Judge,

granted the IFP Application, denied the motion to appoint counsel with leave to renew, denied

the motion for joinder as moot, recommended that Plaintiff’s motion for injunctive relief be

denied with leave to renew, and recommended that Plaintiff’s third amended complaint be

dismissed with leave to amend. See Dkt. No. 45 (“Report-Recommendation”) at 5.
       Although no objections to the Report-Recommendation have been filed in this case, see

Docket, Plaintiff did subsequently file another motion for appointment of counsel and a motion

for an extension of time to file an amended complaint. See Dkt. No. 46.

       For the reasons discussed below, the Court adopts the Report-Recommendation in its

entirety and denies Plaintiff’s second motion for appointment of counsel, but grants a thirty-day

extension for Plaintiff to file an amended complaint.

II.    BACKGROUND

       A. Factual History

       Plaintiff’s factual allegations are detailed in Judge Dancks’ Report-Recommendation,

familiarity with which is assumed. See R. & R. at 2.

       B. Subsequent Motions

       Plaintiff filed a new motion for appointment of counsel and a motion for an extension of

time to file an amended complaint on July 1, 2021. See Docket.

III.   LEGAL STANDARD

       A. Review of a Report-Recommendation

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b); see also L.R. 72.1(c). A court

“shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). However, if no

objections are made, or if an objection is general, conclusory, perfunctory, or a mere reiteration

of an argument made to the magistrate judge, a district court need review that aspect of a report-


                                                 2
recommendation only for clear error. See Barnes v. Prack, No. 11-CV-857, 2013 WL 1121353, at

*1 (N.D.N.Y. Mar. 18, 2013); see also Demuth v. Cutting, No. 18-CV-789, 2020 WL 950229, at

*2 (N.D.N.Y. Feb. 27, 2020) (Kahn, J.). “[I]t is established law that a district judge will not

consider new arguments raised in objections to a magistrate judge’s report and recommendation

that could have been raised before the magistrate but were not.” Zhao v. State Univ. of N.Y.,

04-CV-0210, 2011 WL 3610717, at *1 (E.D.N.Y. Aug. 15, 2011) (internal quotation marks and

citation omitted); see also Hubbard v. Kelley, 752 F. Supp. 2d 311, 312–13 (W.D.N.Y. 2009)

(“In this circuit, it is established law that a district judge will not consider new arguments raised

in objections to a magistrate judge’s report and recommendation that could have been raised

before the magistrate but were not.”) (internal quotation marks omitted). “A [district] judge . . .

may accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” § 636(b).

       B. Motion to Appoint Counsel

       28 U.S.C. § 1915(e) authorizes the courts to “request an attorney to represent any person

unable to afford counsel.” “When deciding whether to appoint pro bono counsel, however, a

court must give deference to the limited resources available to serve the interests of the many

indigent litigants who pursue claims before it . . . and should therefore not grant such

applications indiscriminately but instead must exercise sound judgment and restraint when doing

so.” Vasquez v. Whitney, No. 16-CV-0623, 2018 WL 4702063, at *5 (N.D.N.Y. Sept. 28, 2018)

(Kahn, J.) (internal citations omitted). In addition, a number of factors must be considered before

a court can undertake such an action:




                                                  3
               [A court] should first determine whether the indigent's position seems
               likely to be of substance. If the claim meets this threshold
               requirement, the court should then consider the indigent’s ability to
               investigate the crucial facts, whether conflicting evidence implicating
               the need for cross-examination will be the major proof presented to
               the fact finder, the indigent's ability to present the case, the
               complexity of the legal issues and any special reason in that case why
               appointment of counsel would be more likely to lead to a just
               determination.

Hodge v. Police Officers, 802 F.2d 58, 61–62 (2d Cir. 1986). None of those individual factors is

controlling, however, and “‘each case must be decided on its own facts.’” Velasquez v. O’Keefe,

899 F. Supp. 972, 974 (N.D.N.Y. 1995) (quoting Hodge, 802 F.2d at 61).

IV.    DISCUSSION

       A. The Report-Recommendation

       Here, no objections have been raised in the allotted time with respect to Magistrate Judge

Dancks’ Report-Recommendation. After a thorough review of the Report-Recommendation, the

Court has determined that the Report-Recommendation is not subject to attack for clear error or

manifest injustice.

       B. Subsequent Motions

               1. Second Motion to Appoint Counsel

       Judge Dancks held that the prior motion to appoint counsel was premature because

“Plaintiff failed to demonstrate why she is entitled to appointment of counsel at this time and it is

unclear if she has attempted to secure pro bono counsel related to this action.” R. & R. at 4. Now,

Plaintiff’s current motion shows that she attempted to secure an attorney on her own before filing

the motion. See Dkt. No. 46.




                                                  4
        At this preliminary stage, the Court is unable to determine whether Plaintiff meets the

threshold requirement that at least some aspects of her claim are “likely to be of substance.”

Hodge, 802 F.2d at 61.

        Even if the Court were to assume that Plaintiff’s position seems likely to be of substance,

the relevant factors weigh decidedly against granting Plaintiff’s motion at this time. For example:

(1) the case does not present novel or complex issues; (2) it appears to the Court as though, to

date, Plaintiff has been able to effectively litigate this action; and (3) if this case survives any

dispositive motions filed by Defendants, it is highly probable that the Court will appoint trial

counsel at the final pretrial conference.

        Thus, Plaintiff’s second motion for appointment of counsel is denied without prejudice.

                2. Extension of Time to File an Amended Complaint

        Finally, Plaintiff seeks an extension of time to file an amended complaint. In Plaintiff’s

motion, she explicitly requests a “TIME EXTENSION TO BE DETERMINED TO ANSWER

YOUR ORDER WITH COURT APPTD. COUNSEL.” See Dkt. No. 46. To the extent Plaintiff’s

time extension request is dependent on the appointment of counsel, then the request is denied as

moot for the reasons described above. However, the Court will allow Plaintiff to file an amended

complaint within thirty (30) days of this Order.

V.      CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that the Report-Recommendation (Dkt. No. 45) is APPROVED and

ADOPTED in its entirety; and it is further




                                                   5
        ORDERED, that Plaintiff’s motion for injunctive relief (Dkt. No. 39) is DENIED with

leave to renew; and it is further

        ORDERED, that Plaintiff’s second motion to appoint counsel (Dkt. No. 46) is

DISMISSED without prejudice; and it is further

        ORDERED, that Plaintiff’s third amended complaint (Dkt. No. 36) is DISMISSED

without prejudice; and it is further

        ORDERED, that upon the filing of an amended complaint as directed above, the Clerk

shall return the file to the Court for further review; and it is further

        ORDERED, that in the event Plaintiff fails to file an amended complaint within thirty

(30) days of the filing date of this Order, the Clerk shall enter judgment dismissing this action

due to Plaintiff's failure to comply with the terms of this Order, without further order of the

Court; and it is further

        ORDERED, that the Clerk of the Court shall serve a copy of this Decision and Order on

all parties in accordance with the Local Rules.

        IT IS SO ORDERED.

DATED:          July 12, 2021
                Albany, New York

                                                LAWRENCE E. KAHN
                                                United States District Judge




                                                    6
